NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5574-16T4

ALEXIS B. MONGIELLO,

          Plaintiff-Respondent,

v.

GABRIELLE L. GALLAGHER,

     Defendant-Appellant.
_____________________________

                    Argued February 11, 2019 – Decided February 26, 2019

                    Before Judges Haas, Sumners and Mitterhoff.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Sussex County, Docket No. L-0618-14.

                    Stephen A. Rudolph argued the cause for appellant
                    (Rudolph & Kayal, attorneys; Stephen A. Rudolph, on
                    the briefs).

                    Thomas H. Prol argued the cause for respondent
                    (Laddey, Clark & Ryan, LLP, attorneys; Andrew A.
                    Fraser, of counsel; William B. Thayer, on the brief).

PER CURIAM
        In this personal injury case, defendant Gabrielle Gallagher appeals from a

$1,800,000 verdict the jury entered in favor of plaintiff Alexis Gallagher

following a three-day damages-only trial.1 Defendant also challenges the trial

judge's subsequent denial of her motion for a new trial and remittitur. We

affirm.

        On November 9, 2012, plaintiff2 was a passenger in a car driven by her

boyfriend's mother. They were on their way to pick up plaintiff's boyfriend,

who was a Marine on leave for the weekend. While the car was stopped at a

traffic light, it was rear-ended by defendant's vehicle. Plaintiff testified that she

immediately felt pain in her neck and back.

        An ambulance took plaintiff to a hospital, where she was given some pain

medication and discharged. Plaintiff testified that her pain continued over the

weekend, so she went back to the emergency room, and then followed up with a

neurosurgeon, Dr. Chun. The doctor put her neck in an "Aspen Collar" to

immobilize it for a couple of days. However, plaintiff did not feel any better



1
  Prior to trial, the judge granted plaintiff's motion for partial summary judgment
on the issue of liability. After the jury's verdict, the judge entered an amended
order of judgment in the amount of $2,041,326.50 in favor of plaintiff, which
included fees, costs, and pre-judgment interest.
2
    Plaintiff was nineteen years old at the time of the accident.
                                                                             A-5574-16T4
                                          2
after this treatment. She then began a physical therapy (PT) regimen in an

attempt to strengthen her neck muscles. However, this did not help ease her

pain.

        Plaintiff followed up with Dr. Basch, an orthopedic surgeon, who

recommended more PT. He also discussed spinal injections and the possible

need for surgery. Plaintiff obtained a second opinion from James Dwyer, M.D.,

who was qualified at trial as an expert in orthopedics and spine surgery. Dr.

Dwyer also recommended a spinal injection in an attempt to address plaintiff's

pain. After reviewing the risks of this treatment, plaintiff agreed to undergo an

epidural spinal injection procedure, which made her nauseous and, ultimately,

did little to alleviate her condition. As a result, plaintiff continued to participate

in PT and take pain medication, especially at night in order to be able to sleep.

        Plaintiff had been active in sports while in high school, where she ran

track and played lacrosse. After high school, she continued to participate in a

number of outdoor activities, like hiking and jet skiing. Plaintiff stated that her

real passion was cooking and, after attending a community college, she enrolled

in the Culinary Institute of America (CIA) in Hyde Park, New York, with the

dream of becoming a chef. However, plaintiff testified that her neck pain did

not allow her to look down for long periods of time, which prevented her from


                                                                              A-5574-16T4
                                          3
using a cutting board or performing the other tasks necessary to pursue this goal.

Plaintiff testified that her ability to perform everyday activities, such as drying

her hair or taking a shower, was also negatively impacted by her constant pain.

      Plaintiff's mother, Lynn, 3 testified on plaintiff's behalf, and her testimony

largely mirrored that of her daughter. Lynn, who was a registered nurse, stated

that plaintiff was an active young adult prior to the accident. Since her injury,

however, plaintiff complained of pain every day, was unable to pursue her goal

of becoming a chef with her own restaurant, and seemed depressed most of the

time. Lynn stated that plaintiff continued to receive medical treatment, but the

doctors had advised them that "eventually she'll need . . . surgery."

      Plaintiff presented the de bene esse deposition testimony of Richard

Snellings, M.D., who was qualified as an expert in diagnostic radiology. Dr.

Snellings testified that based of his review of two MRIs and a number of X-rays

taken of plaintiff's spine, plaintiff suffered from an abnormal straightening of

her cervical lordosis, which made it very difficult for her to bend her back or

neck. The doctor also found that plaintiff had a spinal disc herniation at the C6 -

7 level, which was causing compression on "the ventral aspect of the thecal sac



3
 Because plaintiff and her mother share the same surname, we refer to plaintiff's
mother as Lynn to avoid confusion. In doing so, we intend no disrespect.
                                                                            A-5574-16T4
                                         4
where the nerves are located." Dr. Snellings found that this injury had been

caused by the car accident, and was a serious condition because

             it's a permanent injury. It's a damage to the disc. Once
             you . . . tear the[] the lining of the disc, it's basically a
             death sentence for the disc when the material starts to
             leak out because that material will never go back into
             the disc. So . . . it's a permanent injury that's never
             going to go back to its normal preinjury state.

      Plaintiff also introduced Dr. Dwyer's de bene esse deposition at trial. Dr.

Dwyer had been treating plaintiff since August 2015. He opined that plaintiff

suffered a herniated disc protruding at the C6-7 level, with significant muscle

spasm, in the accident. Dr. Dwyer also observed that plaintiff's spine was

abnormally straight as the result of this condition, which contributed to her neck

and back pain. Dr. Dwyer testified that the spinal injection he administered to

plaintiff did not help her condition "to any great degree" and, as a result, anterior

cervical discectomy fusion surgery was being considered as "the likely next step

for her."4 However, Dr. Dwyer stated that while surgery, if successful, might

relieve plaintiff's pain, she would never have a normal spine and would continue




4
  Plaintiff's attorney played an edited four-minute video of an anterior cervical
discectomy fusion surgery for the jury. The actual surgery takes approximately
ninety minutes to two hours.
                                                                             A-5574-16T4
                                          5
to have pain. Thus, he opined that plaintiff's condition was permanent and that

her prognosis was only "fair to guarded."

      Defendant presented the testimony of his orthopedic surgery expert, David

Rubinfeld, M.D., by introducing his de bene esse deposition. Contrary to the

opinions expressed by plaintiff's experts, Dr. Rubinfeld stated that plaintiff

suffered from a cervical and lumbar spine sprain, with possible radiculopathy.

He found that there was a posterior prominence of the C6-7 disc, but it was not

in contact with any of the neural structures. As a result, Dr. Rubinfeld opined

that plaintiff's prognosis was good.

      Defendant also presented the de bene esse deposition testimony of Roger

Berg, M.D., F.A.C.R., who was qualified as an expert in radiology. Based upon

his review of plaintiff's film studies, Dr. Berg concluded that plaintiff's "spinal

cord was normal and everything else was perfectly intact." He opined that

plaintiff "sustained no discernable injuries to her cervical spine or discs or the

nerve roots as a result of the November 2012 accident."

      After the jury returned its verdict in plaintiff's favor, defendant filed a

motion for a new trial, raising many of the same arguments she now presents on

appeal. The judge denied the motion, as well as defendant's motion for a




                                                                           A-5574-16T4
                                        6
remittitur, and set forth his reasons in a series of detailed oral rulings. This

appeal followed.

      On appeal, defendant raises the following arguments:

            I.     A NEW TRIAL IS WARRANTED BECAUSE
                   OF       PLAINTIFF'S      COUNSEL'S
                   INFLAMMATORY       AND     IMPROPER
                   COMMENTS, MADE WITHIN EARSHOT OF
                   THE JURY, THAT "THIS DEFENDANT HAS
                   NOTHING TO DO WITH [THE] VERDICT
                   AND THERE'S AN INSURANCE CARRIER
                   INVOLVED IN THIS CASE."

            II.    A NEW TRIAL IS WARRANTED BECAUSE
                   OF       PLAINTIFF'S      COUNSEL'S
                   INFLAMMATORY       AND     IMPROPER
                   COMMENTS DURING SUMMATION THAT
                   PLAINTIFF'S ALLEGED INJURY (A SINGLE
                   UNOPERATED HERNIATION) WAS A
                   "DEATH SENTENCE" FOR HER.

            III.   A NEW TRIAL IS WARRANTED BECAUSE
                   THE   TRIAL    COURT    ABUSED   ITS
                   DISCRETION    WHEN   IT   PERMITTED
                   PLAINTIFF'S MOTHER LYNN MONGIELLO
                   TO TESTIFY AT TRIAL WHEN PLAINTIFF
                   NEVER NAMED HER MOTHER AS A
                   POTENTIAL TRIAL WITNESS, OR WHAT
                   THE SUBSTANCE OF HER TESTIMONY
                   WOULD BE.

            IV.    AFTER THE TRIAL COURT IMPROPERLY
                   PERMITTED PLAINTIFF'S MOTHER TO
                   TESTIFY, LYNN MONGIELLO THEN
                   PROCEEDED TO GIVE A SUBSTANTIAL
                   AMOUNT OF INADMISSIBLE HEARSAY

                                                                        A-5574-16T4
                                       7
      AND "MEDICAL OPINION" TESTIMONY
      ABOUT   CONCUSSIONS,   DEPRESSION,
      PERSONALITY DISORDERS AND PAIN
      LEVELS, WHICH PLAINTIFF'S COUNSEL
      CLAIMED WERE JUST "MOM OPINIONS."

V.    A NEW TRIAL IS WARRANTED BECAUSE
      PLAINTIFF, PLAINTIFF'S MOTHER AND
      PLAINTIFF'S COUNSEL TOLD THE JURY
      THAT PLAINTIFF IS INCAPABLE OF
      WORKING AS A CHEF WITHOUT ANY
      MEDICAL OR VOCATIONAL EXPERT
      TESTIMONY.

VI.   A NEW TRIAL IS WARRANTED BECAUSE,
      IN A DAMAGES-ONLY TRIAL, IT WAS
      IMPROPER AND HIGHLY PREJUDICIAL
      FOR PLAINTIFF'S COUNSEL TO STATE IN
      HIS OPENING, AND FOR PLAINTIFF AND
      HER MOTHER TO TESTIFY, THAT
      PLAINTIFF WAS ON HER WAY TO SEE HER
      UNITED    STATES   MARINE     CORPS
      BOYFRIEND WHO WAS HOME ON LEAVE
      FROM CAMP LEJEUNE IN NORTH
      CAROLINA    WHEN    THE   ACCIDENT
      OCCURRED.

VII. A NEW TRIAL IS WARRANTED BECAUSE
     THE   TRIAL   COURT   ABUSED    ITS
     DISCRETION WHEN IT PERMITTED DR.
     DWYER TO OPINE ABOUT FUTURE NECK
     SURGERY WHEN HIS REPORT ONLY
     STATES THAT THE SPECULATIVE FUTURE
     SURGERY IS A "POSSIBILITY," WHICH
     THEN ESCALATED TO A POINT WHERE
     PLAINTIFF'S COUNSEL IMPERMISSIBLY
     STATED IN CLOSING THAT PLAINTIFF


                                            A-5574-16T4
                    8
      "WILL ABSOLUTELY      REQUIRE   THE
      SURGERY."

VIII. AFTER IMPROPERLY ALLOWING DR.
      DWYER TO TESTIFY ABOUT THE
      "POSSIBILITY" OF   A SPECULATIVE
      FUTURE SURGERY, THE TRIAL COURT
      ABUSED ITS DISCRETION WHEN IT
      PERMITTED DR. DWYER TO SHOW A GORY
      AND PREJUDICIAL VIDEO OF A CERVICAL
      FUSION SURGERY, WHICH PLAINTIFF'S
      COUNSEL       ADMITTED       DURING
      SUMMATION "WAS NOT EASY TO
      WATCH."

IX.   A NEW TRIAL IS WARRANTED BECAUSE
      PLAINTIFF'S   EXPERT,   DR.  DWYER,
      PROVIDED INADMISSIBLE BOOTSTRAP
      HEARSAY     TESTIMONY     THAT   HIS
      READING OF THE MRIS WAS CONSISTENT
      WITH        THE       NON-TESTIFYING
      RADIOLOGIST WHO WROTE THE MRI
      REPORT.

X.    A NEW TRIAL IS WARRANTED BECAUSE
      THE   TRIAL   COURT     ABUSED   ITS
      DISCRETION   WHEN    IT   PERMITTED
      PLAINTIFF TO ADMIT PHOTOGRAPHS OF
      PLAINTIFF   COOKING      WITH   HER
      GRANDMOTHER       AND       PLAYING
      LACROSSE THAT WERE NOT PRODUCED
      DURING DISCOVERY.

XI.   A NEW TRIAL IS WARRANTED BECAUSE
      THE CUMULATIVE EFFECT OF THESE
      ERRORS RESULTED IN AN UNFAIR TRIAL
      TO DEFENDANT.


                                             A-5574-16T4
                     9
            XII. A NEW TRIAL IS WARRANTED BECAUSE
                 PLAINTIFF'S VERDICT OF $1,800,000 WAS
                 AGAINST THE WEIGHT OF THE EVIDENCE
                 AND SHOCKS THE CONSCIENCE.

      As noted in the point headings for her arguments, defendant's overarching

claim is that the judge erred by denying her motion for a new trial or, in the

alternative, for remittitur. In addressing these contentions, we recognize the

fundamental principle that jury trials are a bedrock part of our system of civil

justice and that the factfinding functions of a jury deserve a high degree of

respect and judicial deference. See, e.g., Caldwell v. Haynes, 136 N.J. 422, 432

(1994). In terms of its assessment of the relative strength of the proofs, a jury

verdict is "impregnable unless so distorted and wrong, in the objective and

articulated view of a judge, as to manifest with utmost certainty a plain

miscarriage of justice." Doe v. Arts, 360 N.J. Super. 492, 502-03 (App. Div.

2003) (quoting Carrino v. Novotny, 78 N.J. 355, 360 (1979)).

      Rule 4:49-1(a) provides that a trial judge shall grant a new trial if, "having

given due regard to the opportunity of the jury to pass upon the credibility of the

witnesses, it clearly and convincingly appears that there was a miscarriage of

justice under the law." Jury verdicts are thus "entitled to considerable deference

and 'should not be overthrown except upon the basis of a carefully reasoned and

factually supported (and articulated) determination, after canvassing the record

                                                                            A-5574-16T4
                                       10
and weighing the evidence, that the continued viability of the judgment would

constitute a manifest denial of justice.'" Risko v. Thompson Muller Auto. Grp.,

Inc., 206 N.J. 506, 521 (2011) (quoting Baxter v. Fairmont Food Co., 74 N.J.
588, 597-98 (1977)).

      "The preeminent role that the jury plays in our civil justice system [also]

calls for judicial restraint in exercising the power to reduce a jury's damages

award." Cuevas v. Wentworth Grp., 226 N.J. 480, 485 (2016). Thus, "[a] court

should not grant a remittitur except in the unusual case in which the jury's award

is so patently excessive, so pervaded by a sense of wrongness, that it shocks the

judicial conscience." Ibid.

      In reviewing a trial judge's decision on a motion for a new trial, we view

the evidence in the light most favorable to the party opposing the new trial

motion. Caldwell, 136 N.J. at 432. Moreover, we give substantial deference to

the trial judge, who observed the same witnesses as the jurors, and who

developed a "feel of the case." See, e.g., Carrino, 78 N.J. at 361; Baxter, 74 N.J.

at 600; Dolson v. Anastasia, 55 N.J. 2, 6 (1969).

      With regard to defendant's contentions concerning the judge's evidentiary

rulings, our standard of review is also well settled. "When a trial court admits

or excludes evidence, its determination is 'entitled to deference absent a showing


                                                                           A-5574-16T4
                                       11
of an abuse of discretion, i.e., [that] there has been a clear error of judgment.'"

Griffin v. City of E. Orange, 225 N.J. 400, 413 (2016) (alteration in original)

(quoting State v. Brown, 170 N.J. 138, 147 (2001)). "Thus, we will reverse an

evidentiary ruling only if it 'was so wide [of] the mark that a manifest denial of

justice resulted.'" Ibid. (quoting Green v. N.J. Mfrs. Ins. Co., 160 N.J. 480, 492

(1999)).

      A determination on the admissibility of expert evidence is likewise

committed to the sound discretion of the trial court. Townsend v. Pierre, 221
N.J. 36, 52 (2015) (citing State v. Berry, 140 N.J. 280, 293 (1995)). A trial

court's grant or denial of a motion to preclude expert testimony is entitled to

deference on appellate review. Ibid. As instructed by the Supreme Court, "we

apply [a] deferential approach to a trial court's decision to admit expert

testimony, reviewing it against an abuse of discretion standard."            Id. at 53

(alteration in original) (quoting Pomerantz Paper Corp. v. New Cmty. Corp., 207
N.J. 344, 371-72 (2011)).

      With regard to defendant's arguments concerning statements made by

plaintiff's trial counsel in his closing statement to the jury, it is well settled that

a summation "must be limited to the facts in evidence and inferences reasonably

to be drawn therefrom." State v. Bey, 129 N.J. 557, 620 (1992). While counsel


                                                                               A-5574-16T4
                                         12
is to be given broad latitude in summation, he or she may not misstate the

evidence or distort the factual picture. Geler v. Akawie, 358 N.J. Super. 437,

467 (App. Div. 2003).      Counsel is, however, permitted to argue from the

evidence any conclusion which the factfinder is free to reach.          Colucci v.

Oppenheim, 326 N.J. Super. 166, 177 (App. Div. 1999). He or she "may draw

conclusions even if the inferences . . . are improbable, perhaps illogical,

erroneous, or even absurd, unless they are couched in language transcending the

bounds of legitimate argument, or there are no grounds for them in the

evidence." Ibid.

      A reviewing court evaluates challenged remarks not in isolation but in the

context of summation as a whole. State v. Atwater, 400 N.J. Super. 319, 335

(App. Div. 2008) (citing State v. Carter, 91 N.J. 86, 105 (1982)). Also, the

challenged remarks are to be "viewed in the context of the entire record." Bey,
129 N.J. at 622. Furthermore, comments in summation do not warrant a new

trial unless they "are so prejudicial that 'it clearly and convincingly appears that

there was a miscarriage of justice under the law.'" Bender v. Adelson, 187 N.J.
411, 431 (2006) (quoting R. 4:49-1(a)).

      Having considered defendant's contentions in light of these principles, we

conclude that her arguments are without sufficient merit to warrant extensive


                                                                            A-5574-16T4
                                        13
discussion in a written opinion.       R. 2:11-3(e)(1)(E).   We therefore affirm

substantially for the reasons stated by the trial judge in connection with the

rulings involved in this appeal. We add the following comments.

      Contrary to defendant's argument in Point I, the judge properly handled

her contention that the jury heard plaintiff's attorney state that "[t]his defendant

has nothing to do with the verdict and there's an insurance carrier involved in

this case," during a sidebar conference the judge conducted concerning

plaintiff's objection to defendant's opening statement. As soon as defendant's

attorney alleged that the jury heard the brief remark, the judge excused the jury.

During the argument that followed, plaintiff's attorney requested that the judge

ask the jurors if any of them heard the sidebar conversation. Defendant did not

object. In response to the judge's question, none of the jurors raised their hand

indicating they heard the comment. The judge also gave a strong curative

instruction, directing the jury that

             to the extent that anybody did [hear any of the
             comments made during the sidebar] . . . [y]ou should
             disregard anything that you heard. It's not evidence in
             this case. It's not part of your deliberations. It's just
             discussions between the attorneys and the [c]ourt on
             some legal issues that we've been able to hash out while
             you were in the jury room.




                                                                            A-5574-16T4
                                        14
      Under these circumstances, the judge properly denied defendant's motion

for a new trial. Even if a juror heard the reference to insurance, the judge

specifically instructed the jurors to disregard anything they may have heard. The

jury is presumed to have followed that instruction. State v. Feaster, 156 N.J. 1,

65 (1998); State v. Manley, 54 N.J. 259, 270 (1969); see also State v. T.J.M.,

220 N.J. 220, 237 (2015) (appellate courts "act on the belief and expectation that

jurors will follow the instructions given them by the court").

      In addition, while "[i]nappropriate efforts of counsel to make the jury

aware of irrelevant and prejudicial facts surrounding insurance coverage have

long been criticized by our courts[,]" a single, fleeting reference to "insurance

coverage" or "an insurance carrier," as allegedly occurred here, is not reversible

error. Krohn v. N.J. Full Ins. Underwriters Ass'n, 316 N.J. Super. 477, 481-82

(App. Div. 1998). "So long as the insurance is not featured or made the basis at

the trial for an appeal to increase or decrease the damages, the information would

seem to be without prejudice." Runnacles v. Doddrell, 59 N.J. Super. 363, 368

(1960) (quoting Odegard v. Connolly, 1 N.W.2d 137, 139 (Minn. 1941)). That

was certainly the case here and, therefore, we reject defendant's argument on

this point.




                                                                          A-5574-16T4
                                       15
      In Point II, defendant argues for the first time that plaintiff's attorney

improperly stated in his summation that plaintiff's injury was a "death sentence,"

and that this comment was inflammatory and prejudicial. We disagree.

      Counsel is permitted to argue from the evidence any conclusion which the

factfinder is free to reach. Colucci, 326 N.J. Super. at 177. As previously noted,

comments made during summation do not warrant a new trial unless they "are

so prejudicial that 'it clearly and convincingly appears that there was a

miscarriage of justice under the law.'" Bender, 187 N.J. at 431 (quoting R. 4:49-

1(a)). Where, as here, a party fails to object to an opposing party's remarks

during argument to the jury, the remarks will generally not be deemed

prejudicial. State v. Timmendequas, 161 N.J. 515, 576 (1999).

      Contrary to defendant's contention, plaintiff's attorney's comment directly

referenced Dr. Snelling's trial testimony, where the expert opined that plaintiff

had suffered a serious injury. The doctor stated, "It's a damage to the disc. Once

you . . . tear the . . . lining of the disc, it's basically a death sentence for the disc

when the material starts to leak out because that material will never go back into

the disc." Under these circumstances, the attorney's statement that the "death

sentence for [plaintiff's] spinal disc" was also "a death sentence for the way she




                                                                                 A-5574-16T4
                                          16
was living her life" was a fair comment on the evidence presented to the jury at

trial.

         We also reject defendant's argument in Point III that plaintiff's mother

should not have been permitted to testify. While plaintiff did not specifically

identify Lynn as a witness by name, she did state in her discovery responses that

her "family members and friends" were potential witnesses, and she provided

Lynn's name and contact information during her deposition. Moreover, there

was no prejudice to defendant because Lynn's testimony was virtually identical

to that provided by plaintiff. Under these circumstances, defendant was not

unfairly surprised or prejudiced when Lynn took the stand to support her

daughter. Therefore, the judge did not err in allowing her testimony. Glowacki

v. Underwood Mem'l Hosp., 270 N.J. Super. 1, 13 (App. Div. 1994).

         Defendant's argument in Point IV that Lynn's testimony was inadmissible

hearsay, and also constituted improper expert medical testimony, also lacks

merit. As already noted, Lynn's testimony about plaintiff's complaints, and the

negative impact the accident had on all aspects of her life, essentially mirrored

her daughter's account, and was based upon her own direct observations of

plaintiff. Thus, Lynn's testimony was appropriate under Rule 701, which states

that a non-expert witness may nevertheless give testimony in the form of


                                                                         A-5574-16T4
                                        17
opinions where the testimony is "rationally based on the perception of the

witness and . . . will assist in understanding the witness' testimony or in

determining a fact in issue."

      Turning to Point V, defendant argues that plaintiff, Lynn, and plaintiff's

attorney should have been barred from discussing plaintiff's dream of becoming

a chef because plaintiff did not present any medical or vocational expert

testimony to support plaintiff's assertion that she could no longer do so.

However, we agree with the trial judge, who found that because plaintiff was

not "making an economic claim" for lost wages or other economic loss, an expert

was not necessary. This was so because plaintiff's and Lynn's testimony, and

plaintiff's attorney's comments concerning it, were only presented to support

plaintiff's claim for loss of enjoyment of life. Thus, the judge did not err in

allowing plaintiff and Lynn to testify about plaintiff's love of cooking and her

belief that she could no longer pursue that career path.

      Defendant complains for the first time on appeal in Point VI that plaintiff

should not have been permitted to testify that she on her way to pick up her

boyfriend, who was in the Marines, at the time of the accident. Defendant argues

that this testimony "was clearly designed to elicit inadmissible sympathy for

[p]laintiff." However, there was nothing improper in this brief testimony, which


                                                                         A-5574-16T4
                                       18
was relevant to the issue of how the accident occurred. In addition, the judge

instructed the jury at the end of the trial that "sympathy must play no role in

your thinking and in the decision you make in the jury room." Therefore, we

reject defendant's contention on this point.

        We also discern no merit in defendant's argument in Point VII that the

judge erred in permitting Dr. Dwyer to opine about plaintiff's need for future

surgery because "his report only state[d] that the speculative future surgery was

a 'possibility[.]'" The judge correctly found Dr. Dwyer's testimony "was a

natural extension from the opinion, even though outside the four corners of the

expert report."

        In Point VIII, defendant unpersuasively argues that the judge erred in

allowing plaintiff's attorney to play a "gory and prejudicial" video 5 of a cervical

fusion surgery to the jury. However, the judge reviewed the video, and found

"it's far from gory[.]"     Thus, we have no basis for disturbing the judge's

evidentiary ruling on this point.

        During his testimony, Dr. Dwyer stated, "I believe my report also

represented what was the actual report of the radiologist that I read." In Point

IX, defendant argues for the first time on appeal that this testimony was


5
    Plaintiff has not provided us with a copy of this video.
                                                                            A-5574-16T4
                                        19
impermissible hearsay "as it apprised the jury of the opinions of complex

medical diagnosis of the non-testifying radiologist." However, we detect no

plain error in the admission of this brief testimony. R. 2:10-2. Although the

doctor made this comment, plaintiff's attorney did not solicit it, and did not

subsequently comment on it. Under these circumstances, we are unable to

conclude that the expert's statement was "clearly capable of producing an unjust

result." Ibid.

      In Point X, defendant argues that the judge erred by allowing plaintiff to

introduce a photograph of plaintiff playing lacrosse and another photograph of

her cooking with her grandmother because neither photograph was produced

during discovery. We agree with the judge that there was no prejudice to

defendant by permitting the use of the two photographs because they were

consistent with the information plaintiff provided during discovery concerning

her participation in lacrosse in high school and her love of cooking. Thus, there

was no intent to mislead or conceal information from defendant, and no surprise

or prejudice to the defense. Clearly, this was not the type of serious discovery

violation that would warrant preclusion of the photographs. Manorcare Health

Servs., Inc. v. Osmose Wood Preserving, Inc., 336 N.J. Super. 218, 235 (App.

Div. 2001).


                                                                         A-5574-16T4
                                      20
      In Point XI, defendant argues that the "cumulative effect" of the alleged

errors raised by her on appeal "resulted in an unfair trial." Having rejected

defendant's contention that any reversible error occurred during his trial, we also

reject his cumulative error argument.

      Finally, we discern no basis for disturbing the trial judge's denial of

defendant's motion for a new trial or remittitur. Viewing the evidence in the

light most favorable to plaintiff, it is clear that the jury verdict of $1,800,000

does not shock the judicial conscience. Plaintiff presented ample evidence that

she sustained a serious permanent injury. She was nineteen when the accident

occurred, and had a life expectancy at that time of 60.4 years. Plaintiff testified

that as a result of her injury, she was in constant pain. This pain has persisted

despite medication, PT, pain management, and a spinal epidural injection. She

will likely need spinal surgery in the future. These conditions altered plaintiff's

prior lifestyle and her enjoyment of life. She was not as active and social as she

was prior to the accident, and she felt she had to abandon her lifelong dream of

becoming a chef.

      Accordingly, we are unable to conclude that the jury verdict resulted in a

miscarriage of justice as required by Rule 4:49-1(a). Therefore, we reject

defendant's contention on this point.


                                                                           A-5574-16T4
                                        21
Affirmed.




                 A-5574-16T4
            22